Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 4/12/2021 has/have been considered.


Response to Amendment
Amendment filed on 3/5/2021 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10 are allowed because the closest prior art of Salkintzis (US 2017/0318450), Wang et al. (US 2018/0176858) and Zee et al. (US 2019/0045351) cannot singularly encompass all the features and limitations of the claim(s), nor can they be combined with any other references or each other to render all said features and limitations obvious in combination; especially the limitations of,

transmitting a slice request from the CCNF in the visited network to the NSS in the visited network; 
transmitting, from the NSS in the visited network, the slice request to a home NSS in the home network; 
receiving, by the NSS in the visited network from the home NSS in the home network, a response to the slice request that includes an identity of a home network slice selected by the home NSS in the home network based on the slice request; 
selecting, by the NSS in the visited network, based on criteria included in the slice request from the CCNF, at least one network slice in the visited network that corresponds to the home network slice; and 
transmitting, by the CCNF in the visited network, an attach response to the UE based on the selected at least one network slice in the visited network and the home network slice,

in combination with all the rest of the features and limitations within the claim(s).

Depending claims 2-9 and 11-15 are also allowed with the same rationale.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.